Citation Nr: 1643281	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  14-28 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right knee patellofemoral syndrome.

3.  Entitlement to service connection for a left knee sprain.

4.  Entitlement to service connection for Crohn's disease.

5.  Entitlement to service connection for bipolar disorder.

6.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) (also claimed as anxiety and depression).

8.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder laxity.

9.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder laxity.

10.  Entitlement to an initial disability rating in excess of 30 percent for headaches.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

12.  Entitlement to an effective date earlier than August 10, 2010 for the awards of service connection for PTSD, headaches, tinnitus, and right and left shoulder disabilities.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from March 2003 to July 2009.  He had prior service in the Army National Guard from September 2001 to March 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This case has since been transferred to the RO in Philadelphia, Pennsylvania.

In reviewing this case, the Board has not only reviewed the Veteran's paper claims file, but also the Veteran's file on the electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files to ensure a total review of the evidence.  

The issues of entitlement to service connection for Crohn's disease and bipolar disorder; to increased initial ratings for PTSD, bilateral shoulder laxity, and headaches, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the Veteran does not have a bilateral hearing loss disability for VA purposes.

2.  The competent and probative evidence of record shows that the Veteran's right knee patellofemoral syndrome is not etiologically related to his military service.

3.  The competent and probative evidence of record shows that the Veteran's left knee sprain is not etiologically related to his military service.

4.  The 10 percent rating assigned for bilateral tinnitus is the maximum schedular rating under the applicable rating criteria, and the rating schedule is adequate to evaluate such disability.

5.  On August 10, 2010, VA received the Veteran's application seeking service connection for PTSD, headaches, tinnitus, and right and left shoulder disabilities, which was more than one year after his separation from service.

6.  The evidence of record reflects that the Veteran did not file a claim for service connection for PTSD, headaches, tinnitus, or right and left shoulder disabilities prior to August 10, 2010.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing service connection for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for establishing service connection for left knee sprain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The assignment of an initial disability rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2015).

5.  The criteria for an effective date earlier than August 10, 2010 for the awards of service connection for PTSD, headaches, tinnitus, and right and left shoulder disabilities have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§  3.102, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an August 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, and the statements of the Veteran and his representative.

The Veteran was afforded a VA examination pertaining to his claims for bilateral hearing loss and tinnitus in March 2011, and for his knees in March 2011 and June 2011.  The Board finds the examination reports to be adequate, as the examiners reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted evaluations and an audiogram, and provided reasoned rationales for the opinions rendered, if applicable.  In addition, the examiner described the severity of the Veteran's tinnitus in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Service Connection

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element(s) of a service connection claim.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Hensley, 5 Vet. App. at 159 (quoting from a brief of the VA Secretary).

August 2003 audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
0
0
LEFT
10
5
10
10
5

An August 2007 Report of Medical History shows the Veteran denied hearing loss.  Audiometric testing conducted in August 2007 revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
10
10
5
15
15


November 2008 audiometric testing revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
0
LEFT
25
15
15
15
15

The Veteran was afforded a VA examination in March 2011.  He reported that he served as a helicopter crew chief and experienced in-service noise exposure from explosions, helicopters, auxiliary power units, test fires, engines, and rotors.  Post service, he worked as an oil changer and at a restaurant.  He had hunted in the past, but had only bow hunted the last couple of years. 

Audiometric testing revealed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
15
10
10
15
15

The Veteran's Maryland CNC Test scores were 96 percent for the right ear and left ear.  The examiner found that the Veteran had normal hearing in each ear.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  As such, in the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

In the present case, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a bilateral hearing loss disability under 38 C.F.R. § 3.385.  The March 2011 audiometric testing does not reveal the auditory threshold to be 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or the auditory threshold to be 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  In addition, his speech recognition scores were more than 94 percent.  

Therefore, the Board finds that the Veteran does not have a current hearing disability for VA purposes.  38 C.F.R. § 3.385.  As the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, the benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee Patellofemoral Syndrome and Left Knee Sprain

Service treatment records show that in July 2006 the Veteran reported anterior right knee joint pain that started suddenly, with joint swelling on the right laterally.  The joint felt unstable and would suddenly buckle with sit to stand transfer, ambulation/ plant, and changes of direction.  

On examination, there was no erythema, warmth, or muscle spasm of the knees.  Knee motion was normal.  There was no laxity of the knees.  No tenderness of the knees was observed on ambulation.  The knees demonstrated no muscle weakness.  The left knee was examined without note of any abnormality.  With respect to the right knee, there was localized effusion.  The anterolateral aspect, lateral joint line, lateral tibial plateau, and lateral femoral condyle were tender on palpation.  Pain was elicited by extension and at the extreme limits of the range of motion.  The Veteran experienced increased pain with lateral collateral ligament testing and palpation to insertions.  A McMurray test laterally was positive.  An Apley's compression test laterally also was positive.  

The assessment was right knee sprain of the lateral collateral ligament.  Acute meniscal tear was also noted; however, the provider commented that it was doubtful there was a tear because the Veteran reported no locking.  Yet, there was tenderness to the joint line and pain with testing.  He was to follow-up as needed.  

In January 2007, the Veteran denied difficulty bending at his knees, squatting to the ground, and climbing a flight of stairs or a ladder carrying more than 25 pounds.  Similarly, a January 2007 post-deployment physical shows no reports of knee pain.

An August 2007 examination shows no note of a knee disorder.  On his medical history, the Veteran denied arthritis, swollen or painful joint(s), and knee trouble (e.g., locking, giving out, pain, or ligament injury, etc).

A November 2008 Post-Deployment Health Assessment shows no reports of knee pain.

The Veteran was afforded a VA general medical examination in March 2011.  He reported a gradual worsening of bilateral knee pain, right worse than left, since 2006.  The pain was triggered by exertional activities, such as running, prolonged standing, and walking up or down stairs.  There was no current treatment for the knees.  

On examination of the knees, muscle strength was normal, without atrophy, spasm, or other muscle abnormalities.  There was no joint swelling, effusion, tenderness, or laxity.  There also was no evidence of arthritis.  Knee reflexes and the motor examination of the knees were normal.  X-rays of the knees demonstrated no bony or soft tissue abnormality.  The diagnoses were right and left knee sprain on exertional activities.  No opinion was provided regarding whether the sprains were related to the Veteran's military service.

At a VA examination regarding his right knee in June 2011, the Veteran reported the pain in his knee began in roughly 2005, without an inciting event.  He developed some popping in his right knee and his knee was currently aching.  It hurt when climbing stairs or walking on flat surfaces.  He was able to walk for approximately half an hour or quarter of a mile before the onset of pain.  He had flare-ups of the pain about three times a month that lasted up to days.  He denied any swelling and rated his pain as a 7/10 overall.  He was not using any braces or other assistive devices.

On examination, there was no knee effusion, redness, or swelling.  The knee was minimally tender to palpation about the medial joint line.  There was no tenderness of the lateral joint line, lateral collateral ligament, medial collateral ligament, pes bursa, quadriceps tendon, patella, or patellar tendon.  The knee was flexed through a full range of motion, and repetitive range of motion did not aggravate the Veteran's pain.  The Veteran could elicit a popping at the patellofemoral joint, which was associated with a mild amount of pain.  The knee was stable to varus and valgus stress.  McMurray's test was negative, and there was a negative posterior drawer.  There was no laxity with Lachman's testing.  Strength testing in the right lower extremity was normal, and he had normal sensation in the right lower extremity, grossly.

The diagnosis was right knee patellofemoral syndrome.  The examiner opined that the Veteran's current right knee pain was not etiologically related to the knee pain he experienced while in service.  The examiner's rationale was that in service the Veteran was diagnosed with lateral joint line tenderness and possible lateral collateral strain.  However, his current examination was normal and there was no pain with McMurray's test.  Any current tenderness of the joint was about the right medial joint line or patellofemoral joint, not the lateral joint line as in service.  As the tenderness was in different locations, the examiner concluded the in-service knee pain and current knee pain were not related.

The Board finds that the competent and probative evidence shows that neither the Veteran's right knee patellofemoral syndrome nor the left knee sprain is etiologically related to his military service.  

With respect to the right knee, there was only one isolated report of knee pain in July 2006.  The evidence shows that the pain was acute in nature and resolved without further treatment during service.  For example, in January 2007, the Veteran denied difficulty bending at his knees, squatting to the ground, and climbing a flight of stairs or a ladder carrying more than 25 pounds.  Similarly, in August 2007, there was no note of a knee disorder on examination and the Veteran specifically denied arthritis, swollen or painful joints, and knee trouble.  A November 2008 Post-Deployment Health Assessment also shows no reports of knee pain.

It is noted that the Veteran's representative contends the Veteran received additional treatment for his right knee in November 2006 (twice), December  2006, and January 2007.  See August 2014 Brief in Lieu of BVA Hearing.  However, a careful review of the Veteran's service treatment records reveals that acute meniscal tear and knee sprain lateral collateral ligament right were merely listed on the problem list.  The Veteran did not report right knee pain at those encounters or receive treatment for his knee.  Rather, the encounters related to treatment for bronchitis and a post-deployment examination.

The Board finds the opinion of the June 2011 VA examiner to be highly probative regarding the issue at hand.  He opined that the Veteran's right knee pain was not etiologically related to the knee pain he experienced in service.  The examiner's rationale was that the Veteran's current knee examination was normal and there was no pain with McMurray's test.  Crucially, he also explained that the Veteran's pain was in different locations.  His in-service pain was at the lateral joint line, while any current tenderness of the joint was about the right medial joint line or patellofemoral joint.  The June 2011 VA examination report is based upon a thorough review of the claims file, a thorough examination of the Veteran, and an analysis of the Veteran's entire history.  Moreover, the examiner provided a sufficient rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  For these reasons, the opinion by the June 2011 VA examiner is afforded great probative value.  

With respect to the Veteran's left knee, there were no reports in the service treatment records of pain in the knee or injury to it.  The March 2011 VA examination revealed a completely normal knee.  The examiner's diagnosis of left knee sprain on exertional activities appears to have been based on the Veteran's reports of acute episodes of pain with exertional activities.  In essence, there was no finding of a current, chronic, left knee sprain or disorder.  The Board notes that, although the examiner did not provide an opinion regarding whether the diagnosis of left knee sprain on exertional activities was related to the Veteran's military service, no such opinion was necessary in light of the evidence that shows there were no in-service reports of pain in the left knee or injury to the left knee.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, knee pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  The specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition, such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his knee pain, claimed as right knee patellofemoral syndrome and left knee sprain.

In sum, after consideration of the lay and medical evidence of record, the Board finds that the competent and probative evidence shows that the Veteran's right knee patellofemoral syndrome and left knee sprain are not etiologically related to his military service.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not applicable and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Rating for Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period, a concept known as the "staging" of ratings.  Id. at 126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 for recurrent tinnitus.  A 10 percent disability rating is the maximum rating available under that code.  Additionally, Diagnostic Code 6260 explicitly states that it is permissible to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2).

Although the Veteran is competent to offer testimony regarding his tinnitus symptoms, the Board finds that there is no basis upon which to award an increased schedular evaluation, as he is already receiving the maximum award.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  There also is no basis to "stage" the Veteran's 10 percent rating for his tinnitus, as he has been in receipt of the maximum 10 percent during the entire appeal period.  Fenderson, 12 Vet. App. at 126.

In addition, the Board finds that no higher schedular evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  There is no evidence that the Veteran suffers from any other disease of the ear for which additional compensation could be awarded.  Because there is a specific diagnostic code to evaluate tinnitus, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20 (2015).  Accordingly, the Board finds that the rating assigned is appropriate and there is no basis for higher schedular ratings.
The Board has contemplated whether this case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that all the symptomatology and impairment caused by the Veteran's tinnitus is specifically contemplated by the schedular rating criteria and does not present an exceptional or unusual disability picture that would warrant consideration of an extra-schedular rating.  At the March 2011 VA audiology examination, the Veteran reported "ringing" tinnitus since 2003.  He reported further that quiet rooms or situations left him nothing to hear, but a constant ringing in his head.  He had to constantly listen to the radio or his iPod, or have some type of noise going on in order to find relief.  The symptom associated with the Veteran's tinnitus, ringing in the ears, is contemplated by the applicable rating criteria.  There is no evidence of marked interference with employment or frequent periods of hospitalization due to the Veteran's tinnitus.  He has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  Consequently, the Board concludes that referral for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Thus, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a claim for a TDIU is part of a claim for a higher rating, when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has brought a claim for a TDIU based on all of his service-connected disabilities (see August 2014 Brief in Lieu of BVA Hearing at 4), which is addressed in the remand portion of this decision.  

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for tinnitus.  Therefore, the benefit-of-the-doubt doctrine is not applicable, and the claim for increased compensation for tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

IV.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than August 10, 2010 for the awards of service connection for PTSD, headaches, tinnitus, and right and left shoulder disabilities.  He alleges that his effective date should be July 10, 2009, the day after he separated from service.  

The Veteran contends that August 10, 2010 is not the date he filed his claim.  He states that he understands that VA is very busy and backlogged, but VA should not determine the outcome of his claim based on when VA had the time to get to his claim.  See July 2011 Statement in Support of Claim (VA Form 21-4138). 

In general, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

However, the effective date for service connection will be the day following separation from active service or date entitlement arose, if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran's DD 214 establishes he was separated from service on July 9, 2009.  Although the Veteran's application seeking service connection for PTSD, headaches, tinnitus, and right and left shoulder disabilities was dated July 8, 2010, the record shows the application was received by VA on August 10, 2010.  See August 2010 Veteran's Application for Compensation and/or Pension (VA Form 21-526).  The Board finds that no evidence of record can be construed as a claim for service connection prior to the August 10, 2010 application.  Rather, the record reflects that the Veteran did not submit any statements, written or otherwise, prior to August 10, 2010 that showed an intent to claim benefits for any disability.  

In sum, the evidence shows that the Veteran's application for service connection was not received by VA within one year of separation from service.  Thus, the Board finds that the only date that could serve as a basis for the awards of service connection for PTSD, headaches, tinnitus, and right and left shoulder disabilities is the date of receipt of the Veteran's application for service connection on August 10, 2010.  There is no legal entitlement to an earlier effective date.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date, and the claim must be denied.

For purposes of judicial efficiency, the Board is issuing a decision on an earlier effective date for the grant of service connection for headaches.  The Board recognizes, however, that its decision could be rendered moot, depending on action taken by the RO on remand, which will be discussed below. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.
Entitlement to service connection for right knee patellofemoral syndrome is denied.

Entitlement to service connection for a left knee sprain is denied.

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to an effective date earlier than August 10, 2010 for the awards of service connection for PTSD, headaches, tinnitus, and right and left shoulder disabilities is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the claims discussed below.

The Board begins by noting that the August 2014 statement of the case provides that the Veteran failed to report for June 2014 VA examinations scheduled in connection with his claims pertaining to Crohn's disease, PTSD, his shoulders, and bipolar disease.  A Compensation and Pension Exam Inquiry shows examinations were requested in June 2014 in connections with his claims relating to Crohn's disease, his shoulders, and bipolar disease.  A handwritten notation on the inquiry form indicates that the Veteran failed to report to his examinations.  

The RO mailed a letter in June 2014 to a Pennsylvania address informing the Veteran that examinations had been scheduled for him at the Philadelphia VA Medical Center (VAMC).  However, there is no correspondence in the claims file informing the Veteran of the date and time of those examinations, or official notification from the VAMC that the Veteran failed to report for those examinations.

A hospital admission report from the Memphis VAMC, which was received by VA in June 2014, shows the Veteran was hospitalized in February and March 2014.  Similarly, a March 2014 psychiatry note shows outpatient treatment at the Memphis VAMC.

In June 2016, VA obtained an address for the Veteran from VAMC medical records, which shows a Tennessee address.

A July 26, 2016 email shows VA headache and PTSD examinations were requested for the Veteran on July 25, 2016 at the Philadelphia VAMC; however, they were cancelled because the Veteran "failed to RSVP."  A July 26, 2016 letter that was mailed to the Veteran at a Pennsylvania address, which informing him that VA had asked the VAMC nearest to him to schedule him for VA examinations, was returned to VA.  There is no correspondence of record informing the Veteran of the date and time of those examinations.

In August 2016, VA resent returned mail to the Veteran at a Tennessee address, and asked that he confirm his address.  In September 2016, the Veteran's representative provided the Veteran's current address to VA.

The Board notes that a veteran is responsible for informing VA of his or her current address.  However, in this case, VA was aware in June 2014 that it might not have the correct address for the Veteran, but look no action to clarify his address.  As such, the Board finds there was good cause for the Veteran's failure to report to his scheduled VA examinations, and examinations should be afforded to the Veteran as provided below.  See 38 C.F.R. § 3.655 (2015).

Service Connection for Crohn's Disease

Service treatment records show that in March 2004 the Veteran reported vomiting five times and diarrhea about 10 times since the prior night.  His stools were liquidy with no blood.  He cooked a steak the night before with his roommate, who was also at the clinic with the same symptoms.  The diagnosis was acute gastroenteritis with mild dehydration.  

A May 2006 Post-Deployment Health Assessment shows the Veteran denied diarrhea, frequent indigestion, and vomiting during his deployment to Kuwait.  

In November and December 2006, the Veteran was treated for acute bronchitis with flu-like symptoms, including body aches, stomach cramping, nausea, occasional vomiting, but no diarrhea.

A January 2007 Post-Deployment Health Reassessment shows the Veteran did not endorse diarrhea, vomiting, or frequent indigestion during his deployment to Iraq.

An August 2007 medical examination shows no note of gastrointestinal disorders.  On his medical history, the Veteran denied frequent indigestion or heartburn, stomach or intestinal trouble, an ulcer, and blood from the rectum.  

A November 2008 Post-Deployment Health Assessment shows the Veteran denied diarrhea, frequent indigestion, and vomiting during his deployment to Afghanistan.

In December 2008, the Veteran sought treatment in the emergency room for epigastric pain that had persisted for about 10 days.  Initially, the pain was sharp to dull, but it was mild by the time he presented to the emergency room.  The pain was not associated with loss of appetite, nausea, vomiting, or diarrhea.  He denied constipation and bloody stools.  On examination, there was a "hint" of epigastric pain.  The clinical impression was gastritis; although, gastroesophageal reflux disease (GERD) appears to have been considered as well.  

A March 2011 VA gastrointestinal consultation shows the Veteran's chief complaint was diarrhea.  He also reported problems with reflux, as well as water brash, which started while he was in Afghanistan in 2008.  He had reflux symptoms every two to three days.  He denied dysphagia.  He had intermittent abdominal cramping.  He also reported alternating constipation (three days without a stool) and diarrhea (up to 15 bowel movements per day, which were all liquid).  He saw blood one to three times per week associated with either diarrhea or constipated stool.  The assessments were GERD and diarrhea.  With respect to GERD, the Veteran was currently okay with his symptoms and did not want further work-up or pharmacologic treatment.  A colonoscopy was ordered to obtain a definitive diagnosis with respect to the diarrhea.

The Veteran was afforded a VA general medical examination later in March 2011.  He reported chronic constipation, followed by abdominal pain and diarrhea, for the last five to six years.  He had noticed fresh blood in his stool at times.  The diagnosis was irritable bowels with constipation, abdominal cramps, and diarrhea.

A colonoscopy was performed in April 2011.  A note shows findings of hemorrhoids, other mild colonic erythema with negative biopsy, and superficial pathous ulcers in the terminal ileum with negative biopsy.  The actual report is not of record.  

At a September 2011 VA examination, the Veteran reported that he developed diarrhea in Iraq in 2005.  The diarrhea had become worse with up to six bowel movements per day, with bright red blood in the toilet bowl and around the stool.  After a few days of diarrhea, he would not have a bowel movement for a day or so.  He had abdominal cramping and bloating daily, and epigastric tenderness.  The examiner noted the Veteran was diagnosed as having mild Crohn's disease with ulcers in the terminal ileum by colonoscopy in April 2011.  The examiner confirmed the diagnosis of mild Crohn's disease; however, he did not provide an opinion regarding whether it began in service and did not address the March 2011 diagnosis of GERD.  As such, a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, a copy of the April 2011 colonoscopy report should be obtained on remand.

Service Connection for Bipolar Disorder

Service treatment records are silent for reports, diagnosis, or treatment of any psychiatric disorder.  An August 2007 examination makes no note of psychiatric disorders.  On his medical history, the Veteran denied nervous trouble of any sort (anxiety or panic attacks), receiving counseling of any type, depression or excessive worry, and ever being evaluated or treated for a mental condition.  

VA treatment records show the Veteran was diagnosed with bipolar disorder in about April 2010, approximately nine months after separation from service.  

In connection with an April 2011 VA examination for PTSD, the examiner noted that the Veteran's symptoms of PTSD and bipolar disorder "overlap and feed into one another."  The examiner noted further that the Veteran's bipolar disorder is manifested by manic episodes and auditory hallucinations/psychotic thinking.  During such times, PTSD symptoms that are present, to include aggressiveness, irritability, hypervigilance, intrusive thoughts, and combat-related nightmares, all become more frequent and intense.  The examiner did not offer an opinion as to whether the Veteran's bipolar disorder is directly related to his military service, or whether it is secondary to his service-connected PTSD.  As such, a new VA examination is needed to address these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Increased Ratings for PTSD and Bilateral Shoulder Laxity

The Veteran was last afforded a VA examination to evaluate his PTSD in April 2011 and his bilateral shoulder laxity in June 2011.  The mere passage of time since the last VA examination does not, in and of itself, warrant additional development.  However, the Board finds in this case that, with the passage of more than five years, the April 2011 and June 2011 VA examinations are too remote to be considered contemporaneous medical examinations sufficient to ascertain the current level of disability of the Veteran's PTSD and bilateral shoulder laxity.  Therefore, new VA examinations must be obtained.  See VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition, the Board notes that VA treatment records were last added to the claims file in September 2013.  Accordingly, all relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Increased Rating for Headaches

Prior to discussion of the basis for this remand, a history of the Veteran's claim is required to put the current issue of entitlement to an increased rating for headaches in proper context.  

A review of the Veteran's service treatment record shows that the Veteran reported headache only one time during his six-plus years of service.  In February 2004, the Veteran reported a sore throat for three days, headache, swollen tonsils, and dysphagia.  At a March 2011 VA general medical examination, the Veteran reported the onset of headaches in 2004.  The examiner noted the Veteran had headache along with an upper respiratory infection in February 2004.

In the May 2011 rating decision, the RO granted service connection for headaches with an evaluation of 30 percent.  In the discussion, the RO stated "[r]eview of your service treatment records show you were seen with headaches while on active duty."  However, a careful review of the service treatment record shows that the medical records of the Veteran's wife were commingled with the Veteran's records.  Her records show that she received evaluation for headaches, including computerized tomography imaging of the head in June 2005 for blurred vision associated with headache.  Therefore, it is unclear whether the grant of service connection for headaches was based solely on the Veteran's records, or was also based on his wife's medical records.

In this appeal, the Board must determine whether an initial increased rating for headaches is warranted, when service connection for headaches may never have been warranted.  Accordingly, the current appeal must be remanded for the RO to first determine whether the May 2011 rating decision contained clear and unmistakable error in the grant of service connection for headaches, in light of the commingling of the Veteran's wife's medical records in the Veteran's service treatment record.  See 38 C.F.R. § 3.105 (2015).  The Board finds, therefore, that the issue of whether the May 2011 rating decision contained clear and unmistakable error is "inextricably intertwined" with the issue currently on appeal.  Holland v. Brown, 6 Vet. App. 443 (1994).
The Board acknowledges that there is no express authority for it to direct the RO to review one of its rating decisions for clear and unmistakable error.  However, the Board finds the reasoning of the United States Court of Appeals for Veterans Claims (Court) in the unpublished memorandum decision in Brent v. McDonald, No. 14-2669, Ct. Vet. App. WL 6114555 (Oct. 19, 2015) to be persuasive.  See U.S. Vet. App. R. 30(a).  On facts similar to the present case, the Court stated that it "could not conclude that the Board exceeded its authority by directing the RO investigate" the issue of whether clear and unmistakable error existed in a particular rating decision.  Id. at *3.  The Court continued "that the appellant cited no statutory or regulatory authority supporting the position that the Board is prohibited from directing the RO to investigate the issue of [clear and unmistakable error] in a regional office decision in the first instance."  Id.  

In an effort to move the Veteran's claim forward expeditiously, if, and only if, the RO finds that the May 2011 rating decision contained no clear and unmistakable error, a new VA examination should be afforded to the Veteran to evaluate his headaches.  He was last afforded a VA examination in March 2011.  The Board finds in this case that, with the passage of more than five years, the March 2011 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability of the Veteran's headaches.  See VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

TDIU

VA treatment records show the Veteran was working for Honeywell in 2013 and had enrolled in classes.  As the Veteran's current employment status is unknown, a remand is necessary to obtain his employment history, as well as information regarding his enrollment in classes.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide his employment history since the time he filed his application for a TDIU in June 2011, and information regarding his enrollment in classes, including where he was enrolled, the dates of enrollment, the classes taken, and whether he received any type of certificate or degree.

2.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all medical care providers, non-VA and VA since September 2013, who have provided any treatment to him for gastrointestinal disorders, psychiatric disorders, shoulder laxity, and headaches.  If signed authorizations are received from the Veteran, obtain all private treatment records that previously have not been obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

3.  Obtain all VA treatment records that have not been associated with the Veteran's claims file.  

4.  Obtain a copy of the April 2011 colonoscopy report.  The Board notes that the colonoscopy was performed "off station."  

5.  After treatment records have been obtained, schedule the Veteran for a VA examination with an appropriate examiner competent to determine the etiology of any currently diagnosed gastrointestinal disorder.  The claims files and a copy of this remand must be made available to and reviewed by the examiner.  The examination report should include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough evaluation of the Veteran, the VA examiner should offer his or her opinion with supporting rationale as to the following inquiries:

(a) What current gastrointestinal disorders are applicable to the Veteran?

(b) Has the Veteran been definitively diagnosed with GERD?  In providing this opinion, the examiner should consider the assessment of GERD made in connection with the March 2011 VA gastrointestinal consultation.

(c) Has the Veteran been diagnosed with a peptic (gastric or duodenal) ulcer?  If so, is it at least as likely as not (a 50 percent or greater probability) that the onset of manifestations of such peptic (gastric or duodenal) ulcer began in service or within one year of separation from service, or is otherwise etiologically related to the Veteran's service, given the nature, complexity, and natural trajectory of the disorder and when it was diagnosed.  

(d) For each gastrointestinal disorder diagnosed other than a peptic ulcer, is it at least as likely as not (50 percent or greater probability) that such disorder was incurred in, caused by, or is etiologically related to the Veteran's service?  The examiner should specifically provide an opinion regarding Crohn's disease and GERD, if diagnosed.

In providing this opinion, the examiner should consider that the Veteran was treated during service in March 2004 for acute gastroenteritis, in November and December 2006 for acute bronchitis with flu-like symptoms, and in December 2008 for gastritis, but GERD appears to have been considered as well.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he or she must provide a detailed medical explanation as to why this is so.

6.  After treatment records have been obtained, schedule the Veteran for a VA mental health examination with an examiner competent to determine the current manifestations and severity of the Veteran's PTSD and to determine the etiology of his bipolar disorder, including whether it is secondary to the Veteran's service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report should include a notation that this record review took place.  All indicated tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough evaluation of the Veteran, the VA examiner should provide the following information and/or opinions:

(a) The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders, including their severity and frequency.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

(b) The examiner should differentiate the symptoms that are caused by the Veteran's service-connected PTSD and those that are caused by his bipolar disorder. 

(c) If the examiner is unable to distinguish between the symptoms associated with the Veteran's service-connected PTSD and any symptoms associated with his bipolar disorder, or any other nonservice-connected psychiatric disorder, he or she must state so in the report.

(d) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bipolar disorder was incurred in, caused by, or is etiologically related to his service?

(e) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bipolar disorder was caused by his service-connected PTSD? 

(f) If the answer to (e) above is "no," is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bipolar disorder was aggravated by his service-connected PTSD?  Aggravation means that the Veteran's PTSD caused a permanent increase in severity of the bipolar disorder beyond its natural progression.

If aggravation by PTSD is found, the examiner should quantify the degree of such aggravation, if possible.  For example, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability, which shows a baseline of the Veteran's bipolar disorder prior to aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he or she must provide a detailed medical explanation as to why this is so.

7.  After treatment records have been obtained, schedule the Veteran for a VA examination with an examiner competent to determine the current manifestations and severity of the Veteran's bilateral shoulder laxity.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report should include a notation that this record review took place.  All indicated tests and studies should be accomplished.

All diagnostic findings should be reported, including range of motion (active and passive).  Specifically the examiner should indicate whether motion of either arm is limited to 25 degrees from the side, midway between the side and shoulder level, or at the shoulder level.  

The examiner also should indicate whether there is dislocation of either shoulder or nonunion of either shoulder with loose movement.
The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he or she must provide a detailed medical explanation as to why this is so.

8.  Adjudicate the issue of whether the May 2011 rating decision that granted service connection for headaches and assigned a 30 percent evaluation contained clear and unmistakable error.  (The Board notes that the medical records of the Veteran's wife have been removed from the claims file.)

9.  If the RO finds that the May 2011 rating decision contained clear and unmistakable error, and if the error would result in a reduction or discontinuance of compensation payments, prepare a rating proposing the reduction or discontinuance setting forth all material facts and reasons.  The Veteran must be notified at his last address of record of the contemplated action and furnished the detailed reasons therefore.  The Veteran and his representative must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  After completing the predetermination procedures specified in 38 C.F.R. § 3.105, send the Veteran and his representative written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.

10.  If, and only if, the RO finds that the May 2011 rating decision DID NOT contain clear and unmistakable error, schedule the Veteran for a VA examination with an examiner competent to determine the current manifestations and severity of the Veteran's headaches.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report should include a notation that this record review took place.  All indicated tests and studies should be accomplished.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should indicate whether the Veteran has prostrating attacks of migraine headache and, if so, how often they occur; whether they are brief or prolonged; and whether they are productive of severe economic inadaptability.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he or she must provide a detailed medical explanation as to why this is so.

11.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


